Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to Applicants’ reply on 07/15/2022.
Claims 1 – 8, 6 – 8, 10 – 16, and 18 – 23 are pending, wherein: 
claims 1, 13, and 20 have been amended;
claims 5 and 17 have been canceled;
claim 9 was previously canceled; and
new claims 22 and 23 are added
Claims 1 – 8, 6 – 8, 10 – 16, and 18 – 23 have been examined; wherein examiner:
amends abstract;
amends claims 1 – 3, 10, 13 – 15 and 20 – 22; and
cancels claim 11.
Claims 1 – 4, 6 – 8, 10, 12 – 16, and 18 – 23 are allowed (these claims are renumbered to 1 – 19.)

Response to Amendment
35 USC 112(b) rejections for claims 1 – 8 and 10 – 21 are withdrawn in view of Applicant’s amendments.

Claim Interpretation
Claims 1, 3, 4, 7, 8, 10, and 12 recite a system comprising at least one processing device. The processing device, when read in view of the specification (paragraph [0056]), defines sufficient and definite structure to one of skill in the part to preclude application of 112(f).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
On 07/27/2022, upon agreement on amendments, authorization for the amendments was given in a telephone interview with attorney R.W. McCord Rayburn (Reg. No. 61,908) to put the claims in condition for allowance.

Amend abstract as follow:
Abstract (currently amended)
Systems, computer program products, and methodssystems, computer program products, and methods are more source capabilities from a plurality of source capabilities. The systems, computer program products, and methods are  and to generate, for each component of the application, a source capability object including information identifying the one or more source capabilities

Amend claims 1 – 3, 10, 11, 13 – 15, and 20 – 22 as follow:
Claim 1 (currently amended)
A system for generating and maintaining source capability objects for application components, the system comprising: 
at least one non-transitory storage device; and 
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
receive, from a user device associated with a user, a request to initiate a development process for an application, wherein the request to initiate the development process identifies one or more components of the application, and wherein the request to initiate the development process comprises information identifying an input, an output, and a function of the application; 
based on receiving the request to initiate the development process, repeatedly and until the user has selected at least one source capability for each component of the application, cause the user device to prompt the user to select, for each component of the application, one or more source capabilities from a plurality of source capabilities, wherein the plurality of source capabilities is based on a source function taxonomy, wherein the source function taxonomy comprises a list of source functions, resource functions, computer functions, network functions, and business functions that one or more applications provide, and wherein causing the user device to prompt the user to select, for each component of the application, the one or more source capabilities from the plurality of source capabilities comprises causing the user device to display a graphical user interface; 
receive, from the user device[[,]] via the graphical user interface and for each component of the application, 
receive, from another user device, a list of source capabilities associated with another planned application; 
query, based on the list of source capabilities, source capability objects in a data repository to obtain a report identifying components associated with each source capability of the list of source capabilities;
query, during the development process, [[a]] the data repository to identify previously developed components corresponding to a subset of the one or more source capabilities selected by the user, wherein the data repository comprises source capability objects Appl. No.: 17/001,251previously generated for previously developed components of other previously developed applications; 
generate, for each component of the  application not having a corresponding previously developed component in the data repository, a source capability object, wherein the source capability object comprises a metadata object deployable and accessible from a plurality of systems and devices in multiple system environments, and wherein the source capability object comprises information identifying a component for which the source capability object was generated and the one or more source capabilities selected by the user for the component; 
deploy, at an end of the development process, the application; 
store, based on deploying the application, the source capability object for each component of the application in the data repository; 
predict, after deploying the application, using a machine learning model, and for each component of the application, whether each source capability of the one or more source capabilities selected by the user for the component of the application is going to fail; 
receive, after deploying the application, a request to add an additional component to the application; 
cause, after deploying the application and based on receiving the request to add the additional component to the application, the user device to prompt the user to select, for the additional component of the application, one or more additional source capabilities from the plurality of source capabilities; 
receive, after deploying the application and from the user device, the one or more additional source capabilities selected by the user for the additional component of the application; and 
generate, after deploying the application and for the additional component of the application, another source capability object comprising information identifying the additional component of the application and the one or more additional source capabilities selected by the user for the additional component.

Claim 2 (currently amended)
The system of claim 1, wherein the request to initiate the development process comprises information identifying a purpose of the application.

Claim 3 (currently amended)
The system of claim 1, wherein the at least one processing device is configured to initiate, based on receiving the request to initiate the development process, the development process for the application using a project management application.

Claim 10 (currently amended)
The system of claim 1, wherein the at least one processing device is further configured to: 
receive, from the another user device, a notification that a first source capability[[,]] of the plurality of source capabilities, is not functioning properly; 
query, based on the notification, source capability objects stored in the data repository to obtain a report identifying components associated with the first source capability; and 
provide the report to the another user device.

Claim 11 (canceled)
Claim 13 (currently amended)
A computer program product for generating and maintaining source capability objects for application components, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to: 
receive, from a user device associated with a user, a request to initiate a development process for an application, wherein the request to initiate the development process identifies one or more components of the application, and wherein the request to initiate the development process comprises information identifying an input, an output, and a function of the application; 
based on receiving the request to initiate the development process, repeatedly and until the user has selected at least one source capability for each component of the application, cause the user device to prompt the user to select, for each component of the application, one or more source capabilities from a plurality of source capabilities, wherein the plurality of source capabilities is based on a source function taxonomy, wherein the source function taxonomy comprises a list of source functions, resource functions, computer functions, network functions, and business functions that one or more applications provide, and wherein causing the user device to prompt the user to select, for each component of the application, the one or more source capabilities from the plurality of source capabilities comprises causing the user device to display a graphical user interface; 
receive, from the user device[[,]] via the graphical user interface and for each component of the application, 
receive, from another user device, a list of source capabilities associated with another planned application; 
query, based on the list of source capabilities, source capability objects stored in a data repository to obtain a report identifying components associated with each source capability of the list of source capabilities;
query, during the development process, [[a]] the data repository to identify previously developed components corresponding to a subset of the one or more source capabilities selected by the user, Appl. No.: 17/001,251wherein the data repository comprises source capability objects previously generated for previously developed components of other previously developed applications: 
generate, for each component of the application not having a corresponding previously developed component in the data repository, a source capability object, wherein the source capability object comprises a metadata object deployable and accessible from a plurality of systems and devices in multiple system environments, and wherein the source capability object comprises information identifying a component for which the source capability object was generated and the one or more source capabilities selected by the user for the component; 
deploy, at an end of the development process, the application; 
store, based on deploying the application, the source capability object for each component of the application in the data repository; 
predict, after deploying the application, using a machine learning model, and for each component of the application, whether each source capability of the one or more source capabilities selected by the user for the component of the application is going to fail; 
receive, after deploying the application, a request to add an additional component to the application; 
cause, after deploying the application and based on receiving the request to add the additional component to the application, the user device to prompt the user to select, for the additional component of the application, one or more additional source capabilities from the plurality of source capabilities; 
receive, after deploying the application and from the user device, the one or more additional source capabilities selected by the user for the additional component of the application; and 
generate, after deploying the application and for the additional component of the application, another source capability object comprising information identifying the additional component of the application and the one or more additional source capabilities selected by the user for the additional component.

Claim 14 (currently amended)
The computer program product of claim 13, wherein the request to initiate the development process comprises information identifying a purpose of the application.

Claim 15 (currently amended)
The computer program product of claim 13, wherein the non- transitory computer-readable medium comprises code causing the first apparatus to initiate, based on receiving the request to initiate the development process, the development process for the application using a project management application.

Claim 20 (currently amended)
A method for generating and maintaining source capability objects for application components, the method comprising: 
receiving, from a user device associated with a user, a request to initiate a development process for an application, wherein the request to initiate the development process identifies one or more components of the application, and wherein the request to initiate the development process comprises information identifying an input, an output, and a function of the application; Appl. No.: 17/001,251 Reply to Office Action of April 20, 2022 Page 9 of 14
based on receiving the request to initiate the development process, repeatedly and until the user has selected at least one source capability for each component of the application, causing the user device to prompt the user to select, for each component of the application, one or more source capabilities from a plurality of source capabilities, wherein the plurality of source capabilities is based on a source function taxonomy, wherein the source function taxonomy comprises a list of source functions, resource functions, computer functions, network functions, and business functions that one or more applications provide, and wherein causing the user device to prompt the user to select, for each component of the application, the one or more source capabilities from the plurality of source capabilities comprises causing the user device to display a graphical user interface; 
receiving, from the user device[[,]] via the graphical user interface and for each component of the application, 
receiving, from another user device, a list of source capabilities associated with another planned application; 
querying, based on the list of source capabilities, source capability objects stored in a data repository to obtain a report identifying components associated with each source capability of the list of source capabilities;
querying, during the development process, [[a]] the data repository to identify previously developed components corresponding to a subset of the one or more source capabilities selected by the user, wherein the data repository comprises source capability objects previously generated for previously developed components of other previously developed applications; 
generating, for each component of the application not having a corresponding previously developed component in the data repository, a source capability object, wherein the source capability object comprises a metadata object deployable and accessible from a plurality of systems and devices in multiple system environments, and wherein the source capability object comprises information identifying a component for which the source capability object was generated and the one or more source capabilities selected by the user for the component; 
deploying, at an end of the development process, the application; 
storing, based on deploying the application, the source capability object for each component of the application in the data repository; 
predicting, after deploying the application, using a machine learning model, and for each component of the application, whether each source capability of the one or more source capabilities selected by the user for the component of the application is going to fail; Appl. No.: 17/001,251 
receiving, after deploying the application, a request to add an additional component to the application; 
causing, after deploying the application and based on receiving the request to add the additional component to the application, the user device to prompt the user to select, for the additional component of the application, one or more additional source capabilities from the plurality of source capabilities; 
receiving, after deploying the application and from the user device, the one or more additional source capabilities selected by the user for the additional component of the application; and 
generating, after deploying the application and for the additional component of the application, another source capability object comprising information identifying the additional component of the application and the one or more additional source capabilities selected by the user for the additional component.

Claim 21 (currently amended)
The method of claim 20, wherein the request to initiate the development process comprises information identifying a purpose of the application.

Claim 22 (currently amended)
The method of claim 20[[,]] comprising initiating, based on receiving the request to initiate the development process, the development process for the application using a project management application.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
Beringer, Booth, Chen, and Choudhury disclose 
“A system for generating and maintaining source capability objects for application components, the system comprising: 
at least one non-transitory storage device; and 
at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: 
receive, from a user device associated with a user, a request to initiate a development process for an application, wherein the request to initiate the development process identifies one or more components of the application, and wherein the request to initiate the development process comprises information identifying an input, an output, and a function of the application; 
based on receiving the request to initiate the development process, repeatedly and until the user has selected at least one source capability for each component of the application, cause the user device to prompt the user to select, for each component of the application, one or more source capabilities from a plurality of source capabilities, wherein the plurality of source capabilities is based on a source function taxonomy, wherein the source function taxonomy comprises a list of source functions, resource functions, computer functions, network functions, and business functions that one or more applications provide, and wherein causing the user device to prompt the user to select, for each component of the application, the one or more source capabilities from the plurality of source capabilities comprises causing the user device to display a graphical user interface; 
receive, from the user device via the graphical user interface, for each component of the application, the one or more source capabilities selected by the user; 


query, during the development process, the data repository to identify previously developed components corresponding to a subset of the one or more source capabilities selected by the user, wherein the data repository comprises source capability objects previously generated Appl. No.: 17/001,251for previously developed components of other previously developed applications; 
generate, for each component of the  application not having a corresponding previously developed component in the data repository, a source capability object, , and wherein the source capability object comprises information identifying a component for which the source capability object was generated and the one or more source capabilities selected by the user for the component; 
deploy, at an end of the development process, the application; 
store, based on deploying the application, the source capability object for each component of the application in the data repository; 
predict, after deploying the application, using a machine learning model, and for each component of the application, whether each source capability of the one or more source capabilities selected by the user for the component of the application is going to fail; 
receive, after deploying the application, a request to add an additional component to the application; 
cause, after deploying the application and based on receiving the request to add the additional component to the application, the user device to prompt the user to select, for the additional component of the application, one or more additional source capabilities from the plurality of source capabilities; 
receive, after deploying the application and from the user device, the one or more additional source capabilities selected by the user for the additional component of the application; and 
generate, after deploying the application and for the additional component of the application, another source capability object comprising information identifying the additional component of the application and the one or more additional source capabilities selected by the user for the additional component.”
Mital et al. (Pub. No. US 2009/0178026 A1; hereinafter Mital) discloses “the source capability object comprises a metadata object deployable and accessible from a plurality of systems and devices in multiple system environments.”
However, Beringer, Booth, Chen, Choudhury, and Mital do not disclose limitations “receive, from another user device, a list of source capabilities associated with another planned application; 
query, based on the list of source capabilities, source capability objects stored in a data repository to obtain a report identifying components associated with each source capability of the list of source capabilities.”  The claimed limitations are not present in the prior arts of record and would not have been obvious. The claimed limitations present subject matter that is novel.  Thus, claim 1 and its dependent claims are allowed.

Claims 13 and 20
Claims 13 and 20 recite limitations in the same manner as claim 1; therefore, they and their dependent claims are also allowed for the same reasons of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MIZRAHI et al. (Pub. NO. US 2018/0373507 A1): systems and method for generating functionality representation, indexing, searching, componentizing, and analyzing source code in one or more code repositories.
Jack Greenfield et al. (NPL “Software Factories Assembling Applications with Patterns, Models, Frameworks and Tools”): component-based development, model driven development and software product lines form an approach to application development based on concept of software factories.
Rudolf K. Keller et al. (NPL “Pattern-Based Reverse-Engineering of Design Components”): environment for the reverse engineering of design components based on the structural descriptions of design patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. Sough/SPE, AU 2192/2194